Name: Council Directive 96/72/EC of 18 November 1996 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 69/208/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, seed of oil and fibre plants and vegetable seed
 Type: Directive
 Subject Matter: plant product;  means of agricultural production;  marketing
 Date Published: 1996-11-27

 Avis juridique important|31996L0072Council Directive 96/72/EC of 18 November 1996 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 69/208/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, seed of oil and fibre plants and vegetable seed Official Journal L 304 , 27/11/1996 P. 0010 - 0011COUNCIL DIRECTIVE 96/72/EC of 18 November 1996 amending Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 69/208/EEC and 70/458/EEC on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, seed of oil and fibre plants and vegetable seed THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Article G of the Treaty on European Union replaced the term 'European Economic Community` by the term 'European Community`; whereas the abbreviation 'EEC` should therefore be replaced by the abbreviation 'EC`;Whereas the abbreviation 'EEC` appears in certain provisions of Directives 66/400/EEC (4), 66/401/EEC (5), 66/402/EEC (6), 66/403/EEC (7), 69/208/EEC (8), and 70/458/EEC (9) on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, seed of oil and fibre plants and vegetable seed and in particular in relation to packages and the labelling of seeds; whereas it is therefore appropriate to replace the abbreviation 'EEC` by the abbreviation 'EC` in the said provisions;Whereas, however, large stocks of labels are usually ordered in advance and those still bearing the abbreviation 'EEC` should, for a phasing-in period, continue to be allowed to be used,HAS ADOPTED THIS DIRECTIVE:Article 1 Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 66/403/EEC, 69/208/EEC and 70/458/EEC shall be amended as follows:1. In Directive 66/400/EEC, the abbreviation 'EEC` in:- Article 2. 1. G.,- Article 10 (1), (2) and (3),- Article 11 (1),- Article 11a (1) and (2),- Article 11b,- Article 14 (1) second indent, and- Annex III A I and B, title and point 1,shall be replaced by the abbreviation 'EC`.2. In Directive 66/401/EEC, the abbreviation 'EEC` in:- Article 2. 1. F and G,- Article 9 (1), (2) and (3),- Article 10 (1),- Article 10a (1) and (2),- Article 10b,- Article 13 (3),- Article 14 (1) third indent,- Annex IV A I (a) 1 and (b) 1, and- Annex IV B, title, point (a) 1, point (b) 1 and point (c) 1, 3, 4, 5, 6 and 7,shall be replaced by the abbreviation 'EC`.3. In Directive 66/402/EEC, the abbreviation 'EEC` in Annex IV A, (a) 1 shall be replaced by the abbreviation 'EC`.4. In Directive 66/403/EEC, the abbreviation 'EEC` in Annex III, A, 1 shall be replaced by the abbreviation 'EC`.5. In Directive 69/208/EEC, the abbreviation 'EEC` in Annex IV, A, (a) 1 and Annex IV, A, (b) 1 shall be replaced by the abbreviation 'EC`.6. In Directive 70/458/EEC the abbreviation 'EEC` in:- Article 25 (1), and- Annex IV, A, (a) 1 and B, (a) 1,shall be replaced by the abbreviation 'EC`.Article 2 Remaining stocks of labels bearing the abbreviation 'EEC` may continue to be used until 31 December 2001.Article 3 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive on 1 July 1997. They shall forthwith inform the Commission thereof.When Member States adopt these measures they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. Member States shall immediately communicate to the Commission the provisions of national law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 4 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 18 November 1996.For the CouncilThe PresidentI. YATES(1) OJ No C 157, 1. 6. 1996, p. 15.(2) OJ No C 166, 10. 6. 1996, p. 243.(3) Opinion delivered on 25 September 1996 (not yet published in the Official Journal).(4) OJ No 125, 11. 7. 1966, p. 2290/66. Directive as last amended by the 1994 Treaty of Accession.(5) OJ No 125, 11. 7. 1966, p. 2298/66. Directive as last amended by Commission Directive 96/18/EC (OJ No L 76, 26. 3. 1996, p. 21).(6) OJ No 125, 11. 7. 1966, p. 2309/66. Directive as last amended by Commission Directive 95/6/EC (OJ No L 67, 25. 3. 1995, p. 30).(7) OJ No 125, 11. 7. 1966, p. 2320/66. Directive as last amended by Commission Decision 96/16/EC (OJ No L 6, 9. 1. 1996, p. 19).(8) OJ No L 169, 10. 7. 1969, p. 3. Directive as last amended by Commission Directive 96/18/EC (OJ No L 76, 26. 3. 1996, p. 21).(9) OJ No L 225, 12. 10. 1970, p. 7. Directive as last amended by Commission Directive 96/18/EC (OJ No L 76, 26. 3. 1996, p. 21).